Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1,8,15 are objected to because of the following informalities: The claim discloses the limitation ‘a particular memory module of the plurality of memory module’ should be ‘a particular memory module of the plurality of memory modules’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the unused portions". There is no previous recitation of ‘unused portions’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the unused portion". There is no previous recitation of ‘unused portion’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the remaining VMs". There is no previous recitation of ‘remaining VMs’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the unused portions". There is no previous recitation of ‘unused portions’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the unused portion". There is no previous recitation of ‘unused portion’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the unused portion". There is no previous recitation of ‘unused portion’ within the claim or the previous claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the remaining VMs". There is no previous recitation of ‘remaining VMs’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.



Claim 15 recites the limitation "the unused portion". There is no previous recitation of ‘unused portion’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the unused portion". There is no previous recitation of ‘unused portion’ within the claim or the previous claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the remaining VMs". There is no previous recitation of ‘remaining VMs’ within the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.

	Claims 3-5,7,10-12,14,17-19 are rejected as well for being dependent upon an independent claim rejected under 35 USC 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 20140089725A1 discloses finding a memory fault and recovery from a memory fault by migrating the affected virtual machine into unused memory and DIMMs that are divided into separate memory allocations for each virtual machine. USPN 20170147227A1 discloses virtual machine ballooning which retrieves unused memory from one or more guest virtual machines and share the unused .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113